Title: From George Washington to John Jay, 27 January 1779
From: Washington, George
To: Jay, John


Sir,
Philada 27 January 1779

I am to request that Congress will be pleased to give directions to have the military chest supplied with a sufficient sum of money to enable me to carry into execution their resolve of the 23 instant for recruiting the army during the war. Every moment is so precious, that it is to be wished notime may be lost in improving this important measure to the greatest advantage.
In the papers from Mr Beatty referred to the Committee of Conference—I find it is mentioned, that “by an agreement made between General Philips and myself a number of invalids belonging to the Convention army were to be sent into New York”—The agreement referred to was not between General Philips and myself but between him and General Gates—They were permitted to go in, as I have since understood on very strong, if not positive assurances from General Philips that they would be exchanged.
Inclosed is a letter containing an application to me from Capt. Stoddard of the dragoons for permission to go to France for the benefit of his health—This it appears, by the certificates accompanying the letter, is recommended to him by his Physicians—As I do not think myself authorised to permit an officer to leave the states, I take the liberty to trouble Congress with a referrence of his case. I have the honor to be With the greatest esteem & respect Sir Yr most Obed. serv.
